Citation Nr: 1444539	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-28 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, with additional service in the Reserves from 1965 to 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified before a Decision Review Officer (DRO) at the RO in September 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised of any further action he should take.


REMAND

The Veteran has not been afforded a VA examination.  He provided competent testimony that his foot disabilities began in active service when he walked through some chemicals at the Norfolk, Virginia Naval Base.  He reported ongoing pain since that incident, and his brother testified that the Veteran had reported foot symptoms since service.  Fellow service members have provided statements saying they knew of the incident when the Veteran walked through chemicals.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The AOJ has also not documented that it complied with manual provisions pertaining to verification of herbicide exposure in areas outside Vietnam.  This is potentially significant, because the Veteran initially claimed service connection for diabetes mellitus, a disease that would be presumptively due to herbicide exposure.
Accordingly, this case is REMANDED for the following:

1.  Insure and document compliance with current M21-1 provisions pertaining to verification of herbicide exposure in areas outside of Vietnam.

2.  Then afford the Veteran a VA examination to determine whether any current foot disability is the result of a disease or injury in service.  The examiner should review the claims file; identify all current foot disabilities (any that have been  shown at any time since approximately 2010); and provide an opinion as to whether any of those disabilities, as likely as not, are the result of the claimed chemical exposure, or are otherwise related to a disease or injury in service.

3.  The examiner should provide reasons for this opinion that include acknowledgement of the Veteran's reports of in-service exposures and history of ensuing skin loss and pain.  If the examiner rejects these reports, he or she should provide reasons for doing so.

If the appeal is not fully granted, issue a supplemental statement of the case and return it to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Mark D. Hindin

Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





